Title: To George Washington from Major General Horatio Gates, 19 October 1778
From: Gates, Horatio
To: Washington, George


          
            Sir,
            Danbury [Conn.] 19th October 1778
          
          Having most attentively examin’d the several important Objects, which Your Excellency recommended to the consideration of each Member who Composed the late Council of War, I find from the uncertainty of Your Excellencys intelligence, respecting the Designs of the Enemy; That two opinions are to be Given. The One; in Case The Fleet, & Army now in, and near New York, & upon Rhode Island, should Direct their Main Strength against the French Fleet, & the Town of Boston: The Other; for the proper Posting, and Covering of the Army of U. States for the Winter; in doing which, respect is to be had to the probable Stations, & Positions, of the Enemy. In Answer to the First of these Questions, I shall repeat to Your Excellency, that it is my firm Opinion, that there are no Objects within the Territories of the Thirteen States, but the Destruction of The French Fleet, and the possession of the Town of Boston, which at this period of the War, can engage the Enemys Attention; The more I consider the Actual State of the British Empire, the more I am confirm’d in this Opinion; therefore no further Answer is necessary to that Question; As Your Excellency’s Wisdom and Experience, will Sufficiently point out to You what is best to do upon that Occasion, I shall proceed to the Second part: I have observed the general Opinion is, that a large Detachment of The Enemys Fleet, & Army, are upon the point of leaving New York. I cannot believe that they intend to do that, at this Season of the Year, to return thither This Winter. I think therefore, no more Troops are necessary for the Guard of West point, The Highland passes, Hudsons River, and the East side of Jersey, than an equal Number to those the Enemy may leave in New York, & The posts in its Vicinity; when the Strength the Enemy leave in those posts, is, with a proper degree of precision ascertain’d; then perhaps, the Barracks, & Buildings Erected, & Erecting, with the Covering that may be Obtained in, & near Fish-kill, & the Contiguous Towns; will be sufficient to Shelter the Force employ’d to Check the Enemy in their Winter Excursions, out of New York. within a few days we shall have light enough to Guide us through this Difficulty. in the mean Time, The Q.M.G., & His Assistants, may Visit all the Buildings, Villages, 
            
            
            
            Grounds, & posts necessary to be Occupied, & report Exactly how many Troops can be conveniently Cover’d therein. I well know that last year the Army, from the necessity of the Case, did build a Town for their Winter Quarters; & that too, after Xmas day; but I am not certain they would cheerfully do the same thing this Year, unless the same pressing exigency required so extraordinary an Exertion of their Labour: As the Forming a large Magazine of Flower upon the East side of Hudsons River is of the greatest consequence to the Army of the U. States, I beg leave to recommend it to your Excellency, that no means be neglected to accomplish so Essential a Service, In this, regard must be had to Sledges, as well as wheel Carriages; The Enemy may also very soon give us an Opening to send a Supply from philadelphia by Sea, such an Opportunity should be immediately Seized, a Number of Vessels should lay Loaded with Flower at philadelphia, and be ready to push off at an Hours Warning; but the project should be Executed, with all the Secrecy it is capable of. As to our Relation with the French Fleet, I do not see how the British Forces could prevent it; and I trust Your Excellency will Discountenance whatever might tend to disturb the Harmony which is Establish’d between France, & the United States; Our people are so well disposed already towards France, that I have not the least doubt of the Success, if we likewise Supply the French Fleet in the best manner we can. I am Sir Your Excellencys most Obedt Servant
          
            Horatio Gates
          
        